MEMORANDUM**
Marco Antonio Aroehe Navarijo, a native and citizen of Guatemala, petitions pro se for review of the decision of the Board of Immigration Appeals (“BIA”) summarily affirming the immigration judge’s (“IJ”) order denying his application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the IJ’s adverse credibility finding for substantial evidence. Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). We deny the petition.
Substantial evidence supports the IJ’s adverse credibility determination because Aroehe Navarijo requested asylum on inconsistent grounds in his original asylum application, asylum interview, amended asylum application, and hearing testimony, and the discrepancies go to the heart of his asylum claim. See Valderrama v. INS, 260 F.3d 1083, 1085 (9th Cir.2001) (per curiam).
Aroehe Navarijo’s contention that the streamlining provisions violate his right to due process is foreclosed by Carriche v. Ashcroft, 350 F.3d 845, 848-52 (9th Cir. 2003).
We deny Aroehe Navarijo’s request that we remand this matter for adjustment of status. To the extent that Aroehe Navarijo requests a stay of voluntary departure, we deny his request. Cf. El Himri v. Ashcroft, 344 F.3d at 1261, 1262-63 (9th Cir.2003) (order).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.